DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
2.	The amendment filed on 06/11/2021 is acknowledged. Claims 1-24, 28-30, 34-36, 40-44 are previously cancelled; Claims 27, 33 and 39 are currently cancelled; Claims 25, 31 and 37 are currently amended. Claims 25, 26, 31, 32, 37, 38, 45-47 are pending. 

Allowable Subject Matter
3.	Claims 25, 26, 31, 32, 37, 38, 45-47 are allowable over prior art of record, respectively.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephone correspondence with Timothy J. Wall on 11/29/2021.

The following amendments have been made:

1-24. (Canceled) 

25. (Currently Amended) A network node, comprising: 
a communication interface arranged for wireless communication, 
one or more processors, and 
a memory including instructions that, when executed by said one or more
processors, 
cause said network node to: 
generate a scheduling message that includes at least resource block (RB)
assignment information for a physical random access channel (PRACH), the RB assignment information for PRACH indicating an uplink resource for a user equipment (UE) to transmit a PRACH message, 
wherein the PRACH message is a random access preamble, wherein the
scheduling message further includes subframe assignment information that indicates a subframe scheduled by the network node for the UE to transmit at least the PRACH message, wherein the subframe assignment information includes information on a time interval between a subframe for scheduling at least the uplink resource for the PRACH message and the subframe for transmitting at least the PRACH message, and wherein the scheduling message further includes additional RB assignment information for an uplink data channel, the additional RB assignment information indicating an uplink resource for the UE to transmit data on the uplink data channel; [[and]] 
transmit the scheduling message on a downlink channel to the UE; and
cause the network node to transmit the scheduling message on the downlink channel to the UE include instructions that, when executed by said one or more processors, cause the network node to, in the event that the UE is in a radio resource control RRC_Idle state or a time period since the UE enters an RRC_Dormant state from an RRC_Connected state is more than a predetermined threshold: 
transmit the scheduling message by means of downlink control information (DCI)
on a downlink control channel; and 
transmit data on a downlink data channel associated with the downlink control
channel, 
wherein the data transmitted on the associated downlink data channel comprise a paging message including a UE ID of the UE.

26. (Previously Presented) The network node of claim 25, wherein the instructions that, when executed by said one or more processors, cause the network node to transmit the scheduling message on the downlink channel to the UE include instructions that, when executed by said one or more processors, cause the network node to, in the event that the UE is in a radio resource control RRC_Connected state or a time period since the UE enters an RRC_Dormant state from the RRC_Connected state is not more than a predetermined threshold: 
transmit the scheduling message by means of downlink control information (DCI)
on a downlink control channel; or 
transmit the scheduling message by means of a MAC control element on a
downlink data channel.

27-30.	(Canceled) 

31. (Currently Amended) A method at a user equipment (UE), the method comprising: 
monitoring a downlink control channel; 
when control information on the downlink control channel is detected, obtaining a
scheduling message that includes at least resource block (RB) assignment information for a physical random access channel (PRACH), the RB assignment information for the PRACH indicating an uplink resource for the UE to transmit a PRACH message, at least based on the control information on the downlink control channel, 
wherein the PRACH message is a random access preamble, wherein the obtained
scheduling message further includes subframe assignment information that indicates a subframe scheduled, by a network node serving the UE, for the UE to transmit at least the PRACH message, wherein the subframe assignment information includes information on a time interval between a subframe for 
transmitting, to the network node serving the UE, at least the PRACH message
according to the obtained scheduling message,
wherein in the event that the UE is in a radio resource control RRC_Idle state or a time period since the UE enters an RRC_Dormant state from an RRC_Connected state is more than a predetermined threshold, obtaining the scheduling message comprises: 
obtaining, based on the detected control information on the downlink control
channel, data transmitted on a downlink data channel associated with the downlink control channel, wherein the data transmitted on the associated downlink data channel comprises a paging message including a UE ID of the UE. 

32. (Previously Presented) The method of claim 31, wherein in the event that the UE is in a radio resource control RRC_Connected state or a time period since the UE enters an RRC_Dormant state from the RRC_Connected state is not more than a predetermined threshold, obtaining the scheduling message comprises: 
obtaining the scheduling message transmitted by means of downlink control
information (DCI) on the downlink control channel; or 
obtaining configuration for an associated downlink data channel from the detected
control information on the downlink control channel, and obtaining the scheduling message transmitted by means of a MAC control element on the associated downlink data channel, according to the obtained configuration for the associated downlink data channel. 

33-36.	(Canceled) 

37. (Currently Amended) A user equipment (UE), comprising: 

one or more processors, and 
a memory including instructions that, when executed by said one or more processors, 
cause said UE to: 
monitor a downlink control channel; 
when control information on the downlink control channel is detected, obtain a
scheduling message that includes at least resource block (RB) assignment information for a physical random access channel (PRACH), the RB assignment information for the PRACH indicating an uplink resource for the UE to transmit a PRACH message, at least based on the control information on the downlink control channel, 
wherein the PRACH message is a random access preamble, wherein the obtained
scheduling message further includes subframe assignment information that indicates a subframe scheduled, by the network node serving the UE, for the UE to transmit at least the PRACH message, and wherein the subframe assignment information includes information on a time interval between a subframe for scheduling at least the uplink resource for the PRACH message and the subframe for transmitting at least the PRACH message, wherein the scheduling message further includes additional RB assignment information for an uplink data channel, and wherein the instructions include instructions that, when executed by said one or more processors, cause the UE to transmit uplink data on the uplink data channel indicated by the additional RB assignment information; and 
transmit, to the network node serving the UE, at least the PRACH message
according to the obtained scheduling message,
wherein the instructions that, when executed by said one or more processors, cause the UE to obtain the scheduling message include instructions that, when executed by said one or more processors, cause the UE to, in the event that the UE is in a radio resource control RRC_Idle state or a time period since the UE enters an RRC_Dormant state from an RRC_Connected state is more than a predetermined threshold: 
obtain, based on the detected control information on the downlink control
channel, data transmitted on a downlink data channel associated with the downlink control channel, wherein the data transmitted on the associated downlink data channel comprises a paging message including a UE ID of the UE.

38. (Previously Presented) The UE of claim 37, wherein the instructions that, when executed by said one or more processors, cause the UE to obtain the scheduling message include instructions that, when executed by said one or more processors, cause the UE to, in the event that the UE is in a radio resource control RRC_Connected state or a time period since the UE enters an RRC_Dormant state from the RRC_Connected state is not more than a predetermined threshold: 
obtain the scheduling message transmitted by means of downlink control
information (DCI) on the downlink control channel; or 
obtain configuration for an associated downlink data channel from the detected
control information on the downlink control channel; and obtain the scheduling message transmitted by means of a MAC control element on the associated downlink data channel, according to the obtained configuration for the associated downlink data channel. 

39-44.	(Canceled) 


45. (Previously Presented) The network node of claim 25, wherein the scheduling message further includes modulation and coding scheme for the UE to transmit the PRACH message 


46. (Previously Presented) The method of claim 31, wherein the obtained scheduling message further includes modulation and coding scheme for the UE to transmit the PRACH message. 


47. (Previously Presented) The UE of claim 37, wherein the obtained scheduling message further includes modulation and coding scheme for the UE to transmit the PRACH message.


REASONS FOR ALLOWANCE
5.	Claims 25, 31 and 37 are allowable because of the following reason: Applicant's remarks submitted on 06/11/2021, along with the claim amendments have been fully considered and overcome the prior arts of record. Independent claims 25, 31 and 37 includes allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: 
	“ wherein in the event that the UE is in a radio resource control RRC_Idle state or a time period since the UE enters an RRC_Dormant state from an RRC_Connected state is more than a predetermined threshold: transmit the scheduling message by means of downlink control information (DCI) on a downlink control channel; and transmit data on a downlink data channel associated with the downlink control channel,  wherein the data transmitted on the associated downlink data channel comprise a paging message including a UE ID of the UE.”

The amended limitations, in combination with the remaining limitations of the independent claims 25, 31 and 37 are not taught nor suggested by the prior art of record. Claims 26, 45 depend on claim 25; Claims 32, 46 depend on claim 31 and Claims 38, 47 depend on claim 37. Therefore, dependent claims 26, 45, 32, 46, 38 and 47 allowed for the same reasons.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439. The examiner can normally be reached Mon, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEHEDI S ALEY/Examiner, Art Unit 2415      

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415